Title: To George Washington from New York Merchants Committee, 14 December 1795 [letter not found]
From: New York Merchants Committee
To: Washington, George


          Letter not found: from New York merchants committee, 14 Dec. 1795. On 31 Dec., Timothy Pickering wrote to the committee: “The President of the United States has directed me to acknowledge the receipt of your letter of the 14th instant, with the memorial of a number of the citizens of New York, representing the continued and reiterated molestations of their lawful commerce, by the powers at war” (DNA: RG 59, Domestic Letters).
        